Dunbar, J.
{Dissenting). — I am unable to agree with the majority opinion, nor do I think it can be sustained on any other theory than that the complaint must set out the application and policy, which I think it is not required to do, especially under the provisions of the code. This court knows nothing of the conditions contained in the policy, and it cannot presume that all policies have the same requirements. All we know of this contract is what is stated in the complaint, namely, that on a certain day defendant, for a certain consideration paid, insured plaintiff’s property for the sum of $1,700; and that thereupon, in consideration of the sum paid, the defendant agreed to pay plaintiff the sum of $1,700 in case said property should be lost by fire within a certain time specified. This wasa contractthatthe parties would have a right to enter into, and the court must presume that this was the contract they entered into. The complaint alleges that during the time prescribed the said property was destroyed by fire, and that plaintiff was damaged in the sum of $1,700, the amount for which he was insured. I think it can be plainly gathered from this statement that the value of the goods so designated was more than $1,700, and that any other construction as to the character of the damages would not be a natural but a strained one. In the second allegation the words, “ insured plaintiff’s store building and stock of goods therein,” sufficiently, in my opinion, alleged ownership. Giving it the common sense construction that we would language outside of pleadings, no other conclusion can be reached. I know of no reason why language in a pleading should not be given its ordinary meaning. The complaint states that the defendant was notified of the loss and the destruction of the property so insured. I think that, without doing any violence to the rules of pleading, this must fairly be construed to be a notice of the loss by fire. So far as the allegation of furnishing the defendant with proof of the *125loss is concerned, this court has no way of knowing that the company required any proof. I do not see any good reason for construing contracts with insurance companies differently from any other contricts, and interjecting presumptions into them as a part of the contract. So far as appears by the pleadings, they insured against loss by fire, and they were notified of the loss and refused to pay; and plaintiff brings his action, where he is required to make proof of the loss and of the refusal of the defendant to comply with the conditions of his contract. His complaint is certainly very loosely drawn, and omits many averments that are usually contained in complaints of this kind; but, under the liberal rule of pleading prescribed by the legislature of this state, I think that substantial justice could have been done between these parties by a trial on the merits under this complaint. The judgment should have been affirmed.